DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-15 of U.S. Patent No. 10,868,362. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially require the same claimed features; wherein the instant claims are broader than those of the patent and each and every limitation in the instant application is anticipated by the patent.
In claim 1, patented claim 1 in pat. 10,868,362 discloses an electronic device (col. 29, line 59) comprising: 
a housing comprising a first plate (line 60), and a second plate facing away from the first plate (lines 60-61); 
a display configured to be viewable through a portion of the first plate (lines 62-63); and 
an antenna structure positioned in the housing (line 64), wherein the antenna structure (line 65) comprises: 
a first printed circuit board (PCB) including a first surface facing a first direction (lines 66-67), 
a second PCB including a second surface facing a second direction different from the first direction (col. 30, lines 1-2), 

at least one first conductive pattern formed in the first PCB or on the first surface (lines 6-7), 
at least one second conductive pattern formed in the second PCB or on the second surface (lines 8-9), 
at least one third conductive pattern disposed in the FPCB (line 19), and 
at least one wireless communication circuit mounted on at least one of the first PCB or the second PCB (lines 10-11), and 
electrically connected with the at least one first conductive pattern (lines 15-16), the at least one second conductive pattern (line 17), and the at least one third conductive pattern (line 20).
In claim 2, patented claim 2 in pat. 10,868,362 further discloses the electronic device of claim 1, wherein the first surface faces the second plate (col. 30, lines 22-23).
In claim 3, patented claim 3 in pat. 10,868,362 further discloses the electronic device of claim 2, wherein the first direction is substantially perpendicular to the second direction (lines 24-26).
In claim 4, patented claim 4 in pat. 10,868,362 further discloses the electronic device of claim 1, wherein the at least one third conductive pattern is a metal pattern formed on the FPCB (line 27-29).
In claim 5, patented claim 5 in pat. 10,868,362 further discloses the electronic device of claim 1, wherein the at least one third conductive pattern is formed in a fill cut region of the FPCB (lines 30-32).
In claim 6, patented claim 6 in pat. 10,868,362 further discloses the electronic device of claim 1, wherein each of the first PCB and the second PCB comprises a plurality of layers (lines 33-35), and wherein the FPCB comprises layers corresponding to at least a part of the plurality of layers (lines 36-37).
In claim 7, patented claim 7 in pat. 10,868,362 further discloses the electronic device of claim 1, further comprising: 
a third PCB interposed between the display and the second plate and parallel to the first PCB (lines 39-40); and 
a communication processor disposed on the third PCB and electrically connected with the at least one wireless communication circuit (lines 41-44).
In claim 8, patented claim 8 in pat. 10,868,362 further discloses the electronic device of claim 1, 
wherein each of the at least one first conductive pattern and the at least one second conductive pattern comprises at least one patch antenna element (lines 45-47), and 
wherein the at least one third conductive pattern comprises at least one dipole antenna (lines 48-49).
In claim 9, patented claim 9 in pat. 10,868,362 discloses an electronic device (col. 30, line 50) comprising: 
a housing comprising a first plate (line 51), 
a second plate facing away from the first plate (lines 51-52), and 
a side member surrounding a space between the first plate and the second plate and connected with the second plate or integrally formed with the second plate (lines 52-55); 
a display configured to be visually exposed through a portion of the first plate (lines 56-57); and 
an antenna structure positioned in the housing (line 58), 
wherein the antenna structure (line 59) comprises: 

wherein the first planar structure comprises a plurality of first conductive plates formed therein or thereon (lines 61-62), 
a connection part (line 63), a first end of which is bent and extended toward the side member from one end of the first planar structure (lines 63-65), 
wherein the connection part comprises at least one third conductive plate formed therein or thereon (lines 65-67), 
a second planar structure facing the side member and connected with a second end of the connection part which is opposite to the first end (col. 31, lines 1-3), 
wherein the second planar structure comprises a plurality of second conductive plates formed therein or thereon (lines 3-5), and 
at least one wireless communication circuit electromagnetically connected with the plurality of first conductive plates (lines 6-8), the plurality of second conductive plates (line 8), and 
the at least one third conductive plate (line 9).
In claim 10, patented claim 10 in pat 10,868,362 further discloses the electronic device of claim 9, wherein the connection part is different from the first planar structure and the second planar structure in at least one of a thickness, a number of layers, a flexibility, or a curvature (lines 12-15).
In claim 11, patented claim 11 in pat 10,868,362 further discloses the electronic device of claim 9, wherein the first planar structure includes a first printed circuit board (PCB), wherein the second planar structure includes a second PCB, and wherein the connection part includes a flexible PCB (FPCB) (lines 16-22).
In claim 13, patented claim 13 in pat 10,868,362 further discloses the electronic device of claim 11, wherein the at least one third conductive plate is positioned in a fill cut region of the FPCB (lines 26-28).
In claim 14, patented claim 14 in pat 10,868,362 further discloses the electronic device of claim 11, wherein the first PCB and the second PCB comprise a plurality of layers, and wherein the FPCB comprises layers corresponding to at least a part of the plurality of layers (lines 29-33).
In claim 15, patented claim 15 in pat 10,868,362 further discloses the electronic device of claim 11, wherein the at least one third conductive plate is electrically connected with at least one feeding line of the at least one wireless communication circuit through a via hole (lines 34-36).

Allowable Subject Matter
4.	Claims 17 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Dalmia et al. (US 10797394 B2) teaches antenna boards, integrated circuit (IC) packages, antenna modules, and communication devices that may enable millimeter wave communications in a compact form factor.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844